Citation Nr: 0809851	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  06-13 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a higher initial rating for hallux valgus of 
the right foot, currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1979 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2005, a statement of the case was issued in March 2006, and a 
substantive appeal was received in April 2006.

The veteran testified at a Board videoconference hearing in 
February 2008.  A transcript of this hearing is of record.  
The Board notes, in passing, that the veteran expressly 
waived RO consideration of newly submitted evidence during 
this February 2008 hearing; however, as this case must be 
remanded for further development, the RO will have the 
opportunity to readjudicate this issue with consideration of 
the complete record during the processing of the remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased disability rating for service 
connected disability of her right foot.  The Board notes that 
while a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).

In this case, the veteran was afforded a VA examination most 
recently in December 2004.  The record reflects that the 
veteran underwent surgery to treat service-connected hallux 
valgus in her left foot in August 2007 with medical 
instructions not to bear weight on the left foot for 4-6 
weeks following the surgery.  Subsequently, the veteran has 
continued to report pain and tightness in her left foot, 
including as shown in a February 2008 VA consultation record.  
The veteran's left foot difficulties are significant in this 
case, even though the issue on appeal pertains to rating 
disability of the right foot; the veteran contends that 
compensating for her ailing left foot has caused increased 
stress upon her right foot and, in turn, increased the 
severity of her service connected right foot disability.  
During the February 2008 Board hearing, the veteran's 
representative expressed that "her right foot is having to 
overcompensate for the major problems that she's having with 
her left foot."  Further, the representative argued that "... 
you can't just walk on one foot.  So, that's why it, it 
appears that the having to overcompensate on that right foot 
is causing these additional problems."

The Board understands the contentions presented at the 
February 2008 hearing to assert that the veteran's right foot 
disability on appeal has worsened since December 2004.  Thus, 
the veteran and her representative have credibly and clearly 
asserted that the disability on appeal has increased in 
severity over the period of more than three years since the 
most recent December 2004 VA examination.  Therefore, the 
Board believes a current VA examination is warranted.

In view of the need to remand the case for an examination, 
the Board believes it appropriate to also direct action to 
remedy any notice deficiencies in accordance with the recent 
judicial decision in Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008).  That decision noted that 
for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
VCAA notice letter in compliance with the 
guidance set forth in Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008).  

2.  The RO should arrange for a VA 
examination by a foot specialist to 
ascertain the current severity of her 
service-connected right foot disability.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail to allow for evaluation 
under 



applicable VA rating criteria.  The 
examiner is asked to respond to the 
following:

a)  Please specifically identify all 
diagnoses found for the veteran's right 
foot.  For each identified diagnosis, 
please indicate whether or not it is 
etiologically related to the veteran's 
service or a service-connected 
pathology.

b)  Is there x-ray evidence of 
degenerative changes of the right foot?  

c)  Is the hallux valgus of the right 
foot sufficiently severe that it is 
functionally equivalent to amputation 
of the right great toe?

d)  Regarding any right foot diagnoses 
found to be related to service or a 
service-connected pathology, the 
examiner is asked to offer an 
assessment as to whether the right foot 
disability is most fairly characterized 
as slight, moderate, moderately severe, 
or severe.

e)  Clinical findings, including any 
pertinent ranges of motion, should be 
reported.  If possible, the examiner 
should report the point (in degrees) at 
which pain is elicited during any range 
of motion testing.

f)  If possible, the examiner should 
also report whether there is any 
additional functional loss due to 
fatigue, weakness, or incoordination, 
including during flare-ups.

3.  The RO is asked to provide 
clarification of precisely which diagnosed 
disabilities of the right foot are 
considered service connected, and which 
diagnoses of the right foot are not 
considered service connected.

4.  The RO should then review the veteran's 
claim of entitlement to an increased rating 
for her service connected disability of the 
right foot.  The RO should take into 
consideration any newly submitted evidence, 
including the report of the VA examination 
requested above.  The RO should adjudicate 
the merits of the claim.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the veteran and her 
representative with an appropriate 
supplemental statement of the case.  The 
case should be returned to the Board after 
the veteran is afforded an opportunity to 
respond, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

